Citation Nr: 0717024	
Decision Date: 06/07/07    Archive Date: 06/18/07

DOCKET NO.  04-11 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial disability rating greater than 10 
percent for residuals of fracture, 5th metacarpal, left hand, 
and sprain, left ring finger (major).  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel

INTRODUCTION

The veteran had approximately 24 years of active service from 
September 1977 to July 2001.  

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a July 2002 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO), which, in part, granted service 
connection for fractured left ring finger and assigned a 
noncompensable disability rating.  The veteran disagreed with 
the assigned rating and clarified that he had never fractured 
his left ring finger, but had instead fractured the 5th 
metacarpal of his left hand and also later ruptured a tendon 
in his left ring finger.  

By rating decision dated in April 2004, the RO re-
characterized the veteran's left hand disorder as "residuals 
of fracture, 5th metacarpal, left hand, and sprain, left ring 
finger (major)" and increased the veteran's disability 
rating for this disorder from noncompensable to 10 percent 
with an effective date of August 1, 2001, the day after the 
veteran retired from active service.  Where a veteran has 
filed a notice of disagreement (NOD) as to the assignment of 
a disability evaluation, a subsequent rating decision 
awarding a higher rating, but less than the maximum available 
benefit, does not abrogate the pending appeal.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  Thus, the veteran's left 
4th and 5th finger increased rating claim, which originated 
with the original grant of service connection, remains before 
the Board.  

The veteran testified before the undersigned at a Travel 
Board hearing in August 2004.  A transcript of this hearing 
is associated with the claims folder.  This claim was 
previously before the Board in August 2006 and was remanded 
for further development.  




FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  The veteran's disorder of the left 4th and 5th fingers is 
currently manifested by subjective complaints of decreased 
motion and pain and objective findings of inability to flex 
the distal phalanx of the ring finger, decreased pin prick 
sensation in the 4th and 5th fingers, and significant effects 
include problems lifting and carrying and decreased ability 
to perform repetitive hand motion or grasping.  


CONCLUSION OF LAW

The criteria for an initial disability rating of 30 percent 
for residuals of fracture, 5th metacarpal, left hand, and 
sprain, left ring finger (major) have been met for the 
duration of the time period at issue in this appeal.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5230 (2006); 
4.124a, Diagnostic Code 8516 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the veteran's claim that his 
service-connected residuals of fracture, 5th metacarpal, left 
hand, and sprain, left ring finger (major) is more disabling 
than currently evaluated.  He maintains that he is left-
handed and that his job requires him to write and type often.  
This activity reportedly results in shooting pain up his left 
arm.  He also maintains that he has trouble gripping items 
and is forced to tape his 3th and 4th fingers together so that 
he may hold things.  He also states that overuse of the hand 
results in pain, cramping and loss of grip.  He cannot 
completely bend the left ring finger.  



Veterans Claims Assistance Act of 2000

Before proceeding with an analysis of this appeal, the Board 
must examine whether the requirements under the Veterans 
Claims Assistance Act of 2000 (VCAA) have been satisfied.  
The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant provide any evidence in his possession that pertains 
to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  
VCAA notice should be provided to the claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004).  

Review of the claims folder reveals compliance with the VCAA.  
In a November 2003 letter, the RO explained the requirements 
for a higher evaluation, explained that it would obtain VA 
records, as well as records from private physicians, other 
agencies, or employment records, if the appellant provided 
sufficient information to request them.  The RO sent another 
notice letter to the veteran in August 2006 which further 
informed the veteran how VA determines disability ratings and 
assigns effective dates.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (1996)

In Pelegrini v. Principi, the U.S. Court of Appeals for 
Veterans Claims (Court) held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable AOJ decision on a 
claim for VA benefits.  Here, the first notice letter was 
admittedly sent in November 2003, after the July 2002 rating 
decision at issue.  However, the Board finds that any defect 
with respect to the timing of the VCAA notice requirement was 
harmless error.  Although the November 2003 and August 2006 
notice letters were provided to the appellant after the 
initial adjudication the claim it was subsequently 
readjudicated in a January 2004 statement of the case (SOC) 
and April 2004 and January 2007 supplemental statements of 
the case (SSOCs).  Thus, the Board finds that the veteran has 
not been prejudiced in this regard.  

It is unclear from the record whether the veteran was 
explicitly asked to provide "any evidence in [his] 
possession that pertains" to his claim.  See 38 C.F.R. 
§ 3.159(b)(1).  Nevertheless, as a practical matter the Board 
finds that he has been notified of the need to provide such 
evidence, for the following reasons.  The November 2003 and 
August 2006 letters informed the veteran that additional 
information or evidence was needed to support his claim, and 
asked him to send the information or evidence to the RO.  

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various postdecisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.)  
Moreover, if there was any deficiency in the notice to the 
veteran, the Board finds that the presumption of prejudice on 
the VA's part has been rebutted in this case by the 
following: (1) based on the communications sent to the 
veteran over the course of this appeal, the veteran clearly 
has actual knowledge of the evidence he is required to submit 
in this case; and (2) in this case, based on the veteran's 
contentions and the communications provided to the veteran by 
the VA over the course of this appeal, he is found to be 
reasonably expected to understand from the notices provided 
what was needed.  See RO letter dated November 2003, SOC 
dated in January 2004, substantive appeal dated in March 
2004, SSOC dated in April 2004, rating decision dated in 
April 2004, veteran's statement dated in May 2004, AMC's 
letter dated in August 2006, and the SSOC dated in January 
2007.  

In short, the Board finds that the duty to notify the veteran 
as to the evidence needed to substantiate his claim was 
satisfied, and the Board must now examine whether the duty to 
assist was satisfied.  For claims concerning disability 
ratings, the duty to assist includes obtaining relevant 
records and obtaining an examination if necessary.  38 C.F.R. 
§ 3.159(c).  In the present case, the claims folder contains 
all available service medical records.  The veteran has also 
been afforded two VA medical examinations.  He has not 
identified any other outstanding evidence to be obtained, and 
the record does not reflect any outstanding evidence.  
Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist pursuant to the VCAA, see 38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159, and the Board will proceed 
with an analysis of this appeal.

Analysis

Disability ratings are determined by the application of a 
schedule of ratings, which are based on the average 
impairment of earning capacity.  38 U.S.C.A.  § 1155 (West 
2002); 38 C.F.R. § 4.1 (2006).  Separate diagnostic codes 
identify the various disabilities.  The governing regulations 
provide that the higher of two evaluations will be assigned 
if the disability more closely approximates the criteria for 
that rating.  Otherwise, the lower rating is assigned.  38 
C.F.R. § 4.7 (2006).  A request for an increased rating is to 
be reviewed in light of the entire relevant medical history.  
See generally 38 C.F.R. § 4.1; Payton v. Derwinski, 1 Vet. 
App. 282, 287 (1991).

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  38 C.F.R. 
§ 4.45.  Also, the VA General Counsel held in VAOPGCPREC 9-98 
after reiterating its holding in VAOPGCPREC 23-97 that pain 
as a factor must be considered in the evaluation of a joint 
disability with arthritis and that the provisions of 38 
C.F.R. § 4.59 are for consideration.

Since the veteran takes issue with the initial rating 
assigned when service connection was granted, the Board must 
evaluate the relevant evidence from the perspective of being 
able to assign separate ratings for separate periods of time 
based on facts found, a practice known as "staged" ratings.  
See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The veteran's left 4th and 5th finger disorder is currently 
rated as 10 percent disabling under both 38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5230 and 38 C.F.R. § 4.124a, DC 8516.  
The provisions for rating disabilities in the individual 
fingers were amended on July 26, 2002 and made effective 
August 26, 2002.  See 67 Fed. Reg. 48784 (July 26, 2002).  
Where the law or regulations governing a claim change while 
the claim is pending, the version most favorable to the 
claimant applies, absent intent to the contrary.  
Accordingly, the Board must consider the claim pursuant to 
the former criteria during the course of the entire appeal, 
and since August 26, 2002 under the revised criteria, 
applying whichever is more favorable to the veteran.  If it 
is determined that the new criteria is more favorable, the 
new criteria may not be applied for the period prior to the 
revision. See VAOPGCPREC 3-2000 (April 10, 2000).  As limited 
by 38 U.S.C.A. § 5110(g) (West 2002), the effective date of 
any increase assigned under the amended version of the rating 
schedule can be no earlier than the effective date of the 
regulation.

Prior to August 26, 2002, the rating criteria provided 
compensable ratings for ankylosis of the thumb, index and 
middle fingers.  For "Finger, any other, ankylosis of" 
there was a noncompensable (0 percent) rating for the major 
and minor extremities. 38 C.F.R. Part 4.71a, DC 5227 (2001).  
Extremely unfavorable ankylosis can be rated as an 
amputation.  Note following 38 C.F.R. Part 4, DC 5227 (2001).  
Although no higher disability rating is available under DC 
5227, DC 5156 provides a 10 percent evaluation for amputation 
of the little finger without metacarpal resection at the 
proximal interphalangeal joint or proximal thereto.  38 
C.F.R. § 4.71a, DC 5156.

Effective August 26, 2002, for "Ring or little finger, 
ankylosis of," unfavorable or favorable, there will be a 
noncompensable (0 percent) rating for dominant or non- 
dominant extremity.  A note to the regulation provides as 
follows: Also consider whether evaluation as amputation is 
warranted and whether an additional evaluation is warranted 
for resulting limitation of motion of other digits or 
interference with overall function of the hand. 67 Fed. Reg. 
48784, 48786-87 (2002), codified at 38 C.F.R. § 4.71a, DC 
5227.  As noted, the amended criteria also provides for a 
noncompensable rating for any limitation of motion of the 
ring or little finger.  67 Fed. Reg. at 48787, codified at 38 
C.F.R. § 4.71a, DC 5230.  

DC 8516 sets forth the criteria for rating disabilities 
involving the ulnar nerve, including manifestations in the 
ring finger and little finger.  Under this code, mild 
incomplete paralysis warrants a rating of 10 percent, 
moderate incomplete paralysis warrants a rating of 30 
percent, and severe incomplete paralysis is assigned a 40 
percent rating for the major extremity.  It is noted that the 
term "incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve.  Where the 
involvement is wholly sensory, the rating should be for the 
mild, or at most, the moderate degree.
A maximum evaluation of 60 percent is warranted for complete 
paralysis of the ulnar nerve of the major upper extremity, 
which is defined as being manifested by the "griffin claw" 
deformity due to flexor contraction of the ring and little 
fingers, very marked atrophy in the dorsal interspace and 
thenar and hypothenar eminences; loss of extension of the 
ring and little fingers, inability to spread the fingers (or 
reverse), inability to adduct the thumb; weakened flexion of 
the wrist.  Since the veteran is left-hand dominant, his 
disability is rated as impairment of the major upper 
extremity.

The Board observes that the words "mild," "moderate," and 
"severe" are not defined in the VA Rating Schedule.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just."  38 C.F.R. § 4.6 (2006).  Although 
the word "moderate" is not defined in VA regulations, 
"moderate" is generally defined as "of average or medium 
quality, amount, scope, range, etc."  Webster's New World 
Dictionary, Third College Edition 871 (1988).

Evidence relevant to the level of severity of the veteran's 
left 4th and 5th finger disorder includes the service medical 
records and VA examination reports dated in November 2001 and 
September 2006.  Upon separation in March 2001, the veteran's 
4th digit of the left hand demonstrated decreased range of 
motion; the veteran was unable to fully flex.  At the time of 
the November 2001 examination, the veteran complained of 
soreness and numbness of the left hand (the veteran is left 
handed).  He reported that he was normally able to function 
except when having severe pain in his hand or when using his 
left hand for activities such as writing and typing, etc.  On 
physical examination, the examiner noted that the veteran's 
left ring finger presented inability to flex the distal 
phalanx.  On neurological examination, the left hand showed 
decreased pinprick sensation present in the 4th and 5th 
finger.  Otherwise, sensory appeared satisfactory.  X-ray 
results indicated no acute fracture or dislocation.  Motor 
was satisfactory as well.  Assessment was status post 
fractured left hand and sprain, left ring finger.        

During the September 2006 examination the veteran reported an 
in-service injury to the left hand in 1983 that has gotten 
progressively worse.  The veteran also reported an overall 
decrease in left hand strength and dexterity.  He complained 
of pain and cramping with overuse, repetition of movement, 
and using hand tools.  He also complained generally of pain, 
limited motion, locking, weakness, stiffnes, and palmar 
numbness from the wrist to the last three digits, dorsal of 
hand.  There was decreased strength of the 4th and 5th digits 
against resistance in pushing.  The range of motion for the 
left ring finger was as follows:  Interphalangeal joint - 
active and passive flexion from zero to 110 degrees; Distal 
Interphalangeal joint - active and passive flexion from zero 
to 80 degrees; Metacarpal Phalangeal - active and passive 
flexion from zero to 90 degrees.  There was no pain on motion 
and no loss of motion on repetitive use of these joints.  An 
X-ray showed probable old healed fracture deformity at the 
distal 5th metacarpal with minor degenerative changes at the 
trapezium scaphoid articulation.  No acute fracture or other 
significant osseous abnormalities noted.

As for industrial impairment, the veteran reported that he 
had been employed as a program manager for the past 2 to 5 
years and did not lose any time from work in the past 12 
months for his left hand disorder.  The diagnosis was 
neuropathy, left hand with significant effects including 
problems lifting and carrying and decreased ability to 
perform repetitive hand motion or grasping.  Sensory 
examination revealed normal light touch, vibratory sense, and 
position sense.  Fundoscopic examination, mental status, 
reflexes, and cerebellar examination were also normal.  
Finally, cranial nerves were intact, and there was no 
evidence of chorea and carotid bruit.  The only abnormal 
finding upon sensory examination was an abnormal pin prick 
which was decreased from the 4th digit to the wrist.

The examiner also examined the veteran's service-connected 
left elbow disorder which is not currently on appeal.  The 
examiner stated that the symptoms due to the left hand injury 
include pain with overuse of hand and cramping of the hand 
with repetition of grasping / holding tools.  Symptoms due to 
the elbow included continued elbow pain, increased with 
repetition or flexion of the elbow and rotation of the 
forearm.  Nerve Conduction Velocity (NCV) studies were 
requested but the veteran called to cancel.    

Given the evidence of record, the Board finds that an initial 
30 percent disability rating for the veteran's left 4th and 
5th finger disorder under DC 8516 is warranted.  As noted 
above, the November 2001 examiner reported an inability to 
flex the distal phalanx of the left ring finger and decreased 
pinprick sensation in the left 4th and 5th fingers.  The 
September 2006 examiner noted decreased strength of the 4th 
and 5th digits against resistance in pushing, minor 
degenerative changes on X-ray, and significant effects 
including problems lifting and carrying and decreased ability 
to perform repetitive hand motion or grasping.  The Board 
finds that this evidence is productive of moderate 
impairment.  

As for the potential for an even higher rating, the Board 
finds that a 30 percent rating is the highest assignable.  DC 
8516 allows for a 40 percent rating for the major hand when 
there is evidence of severe impairment.  However, neither the 
November 2001 nor the September 2006 examination reports 
provide any indication of severe impairment.  As noted above, 
the November 2001 examiner reported an inability to flex the 
distal phalanx of the left ring finger and decreased pinprick 
sensation in the left 4th and 5th fingers.  Otherwise, sensory 
appeared satisfactory.  The September 2006 examiner noted a 
completely normal sensory examination with the only 
abnormality being a pin prick which was decreased from the 
4th digit to the wrist.  While the veteran did have decreased 
left hand strength and had problems with lifting and carrying 
and decreased ability to perform repetitive hand motion or 
grasping, these limitations are contemplated by the 30 
percent rating previously granted.  Accordingly, severe 
incomplete paralysis is not shown.  Moreover, the evidence 
does not reflect that the veteran has a "griffin claw" 
deformity or atrophy; loss of extension of the ring and 
little fingers or the inability to adduct the thumb; nor is 
flexion of the wrist weakened, such that a 60 percent 
evaluation would be warranted.  

As for other potentially applicable diagnostic codes, DC 5230 
does not allow for a compensable evaluation for limitation of 
motion of the ring or little finger.  DC 5227 provides that 
ankylosis of the ring finger, in either the minor or major 
hand, is rated as noncompensably disabling.  DC 5156 provides 
a 10 percent evaluation for amputation of the little finger 
without metacarpal resection at the proximal interphalangeal 
joint or proximal thereto.  As was noted earlier, extremely 
unfavorable ankylosis can be rated as an amputation.  
However, the veteran is receiving in excess of a 10 percent 
evaluation under DC 8516.  Therefore, the Board finds that 
the preponderance of the evidence is against an initial 
disability rating greater than 30 percent for the veteran's 
left 4th and 5th finger disorder.

As noted above, integral to the evaluation of musculoskeletal 
disorder rated upon range of motion is the issue of whether 
the claimant has sustained "functional loss" which "may be 
due to pain."  Such functional loss must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant undertaking the motion. . . . [A] part which 
becomes painful on use must be regarded as seriously 
disabled."  38 C.F.R. § 4.40.  Moreover, in determining the 
factors causing disability of the joints, inquiry must be 
directed toward, inter alia, "[p]ain on movement."  38 
C.F.R. § 4.45(f).  See DeLuca v. Brown, 8 Vet. App. 202, 205 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 139 (1992).  
The Board notes that the veteran's left 4th and 5th finger 
disorder is not rated upon range of motion, rather it is 
rated under a neurological code.  Thus, the provisions of 
DeLuca are not for application in this case.  

Although the schedular criteria do not provide a basis for a 
higher rating, a higher rating may be assigned under the 
provisions of 38 C.F.R. § 3.321(b)(1) if the case presents an 
unusual disability picture.  However, in this case, while the 
medical reports demonstrate that the veteran has 
difficulties, these difficulties are contemplated in the 
rating criteria discussed above.  The medical reports do not 
show that the veteran has had frequent periods of 
hospitalization or other problems with his left 4th and 5th 
finger disorder that would render the regular rating 
standards inapplicable.  For this reason, the record does not 
provide a basis for referral of the claim for consideration 
on an extra-schedular basis.  

ORDER

An initial disability rating of 30 percent for residuals of 
fracture, 5th metacarpal, left hand, and sprain, left ring 
finger (major) is granted for the duration of the time period 
at issue in this appeal.


____________________________________________
SUSAN S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


